


110 HR 970 : Dextromethorphan Distribution Act of

U.S. House of Representatives
2007-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 970
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 16, 2007
			Received; read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		AN ACT
		To amend the Federal Food, Drug, and
		  Cosmetic Act with respect to the distribution of the drug dextromethorphan, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Dextromethorphan Distribution Act of
			 2007.
		2.Restrictions on
			 distribution of bulk dextromethorphanThe Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 321 et seq.) is amended—
			(1)in section 501, by
			 inserting at the end the following:
				
					(j)If it is unfinished dextromethorphan and is
				possessed, received, or distributed in violation of section
				506D.
					;
				and
			(2)by
			 inserting after section 506C the following:
				
					506D.Restrictions on
				distribution of bulk dextromethorphan
						(a)RestrictionsNo person shall—
							(1)possess or receive unfinished
				dex­tro­meth­orphan, unless the person is registered under section 510;
				or
							(2)distribute unfinished dextromethorphan to
				any person other than a person registered under section 510.
							(b)Exception for
				common carriersThis section does not apply to a common carrier
				that possesses, receives, or distributes unfinished dextromethorphan for
				purposes of distributing such unfinished dex­tro­meth­orphan between persons
				registered under section 510.
						(c)DefinitionsIn
				this section:
							(1)The term common carrier means
				any person that holds itself out to the general public as a provider for hire
				of the transportation by water, land, or air of merchandise, whether or not the
				person actually operates the vessel, vehicle, or aircraft by which the
				transportation is provided, between a port or place and a port or place in the
				United States.
							(2)The term unfinished
				dextromethorphan means dextromethorphan that is not contained in a drug
				that is in finished dosage
				form.
							.
			
	
		
			Passed the House of
			 Representatives October 15, 2007.
			Lorraine C. Miller,
			Clerk
		
	
	
	
